926 F.2d 1215
288 U.S.App.D.C. 342
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Erwin James HORTON, Appellantv.DEPARTMENT OF JUSTICE, et al.
No. 89-5419.
United States Court of Appeals, District of Columbia Circuit.
March 6, 1991.

Appeal from the United States District Court for the District of Columbia.
D.D.C.
AFFIRMED IN PART, DISMISSED IN PART.
Before BUCKLEY, SENTELLE and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court order filed August 9, 1989, be affirmed, to the extent that appellant sought mandamus directing federal appellees to initiate or assist in prosecuting various Florida officials.  The prosecutorial discretion of the Attorney General may not be controlled through mandamus.    See Powell v. Katzenbach, 359 F.2d 234 (D.C.Cir.1965), cert. denied, 384 U.S. 906 (1966).  It is


3
FURTHER ORDERED AND ADJUDGED, on the court's own motion, that to the extent this appeal presents a habeas corpus claim, it be dismissed for lack of jurisdiction.  A certificate of probable cause is a jurisdictional prerequisite to an appeal by a state prisoner from the denial of a federal habeas petition.    See Garris v. Lindsay, 794 F.2d 722, 724 (D.C.Cir.), cert. denied, 479 U.S. 993 (1986).  A certificate of probable cause may issue only upon a "substantial showing of the denial of a federal right."    Barefoot v. Estelle, 463 U.S. 880, 892 (1983).  No such showing has been made here.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.